Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on October 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,299,811 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16, line 10, replace “body-at” with - - body at - -

Allowable Subject Matter
Claims 1-20 allowed.
There is no art of record alone or in combination that teaches of a method of removing clot from a vessel that includes the combination of recited limitations in claims 1, 8 and 16. 
As to claim 1, the art of record alone or in combination did not teach the recited limitations of delivering a clot retrieval device across the clot, wherein the clot retrieval device comprises: a shaft comprising a proximal end and a distal end, the shaft defining a longitudinal axis; an inner body attached to the shaft and concentric with the longitudinal axis; and an outer body attached to the shaft and concentric with the longitudinal axis the outer body at least partially overlying the inner body, wherein the outer body comprises: struts that 

 	As to claim 8, the art of record alone or in combination did not teach the recited limitations of delivering a clot retrieval device across the clot, wherein the clot retrieval device comprises: a shaft comprising a proximal end and a distal end, the shaft defining a longitudinal axis; an inner body attached to the shaft and concentric with the longitudinal axis; and an outer body attached to the shaft and concentric with the longitudinal axis, the outer body positioned at least partially about the inner body, the outer body comprising: struts that diverge from the longitudinal axis a first independent scaffolding section, a second independent scaffolding section pivotably connected distal of the first scaffolding section by an articulation point.

	As to claim 16, the art of record alone or in combination did not teach the recited limitations of delivering a clot retrieval device across the clot, wherein the clot retrieval device comprises: a shaft comprising a proximal end, a distal end, and defining a longitudinal axis; an inner body attached to the shaft and concentric with the longitudinal axis; and an outer body attached to the shaft and concentric with the longitudinal axis, the outer body at least partially overlying the inner body, wherein the outer body comprises: struts that diverge from the longitudinal axis, a first scaffolding section, and a second scaffolding section hingedly connected distal of the first scaffolding section by an articulation point; wherein the first and second scaffolding sections include a plurality of closed cells, wherein at least one closed cell of each of the first and second scaffolding sections terminates in a distal apex free from connection to an adjacent closed cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771